UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1516



BASILE PAUL BOUGHA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-220-926)


Submitted:   January 31, 2005            Decided:   February 25, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Norah Ascoli Schwarz, Senior Litigation Counsel, Ann
Carroll Varnon, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Basile Paul Bougha, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals affirming the Immigration Judge’s (IJ) denial of his

applications for asylum, withholding of removal, and protection

under the Convention Against Torture.

           To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”    INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).    We have reviewed the evidence of record and

conclude that Bougha fails to show that the evidence compels a

contrary result.      Having failed to qualify for asylum, Bougha

cannot meet the higher standard to qualify for withholding of

removal.   Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

           Bougha further asserts that he was denied due process at

the asylum hearing because the Immigration Court did not provide

him with a competent and reliable interpreter.      We reject this

claim because Bougha fails to show that he was prejudiced by the

alleged error.   See Rusu v. INS, 296 F.3d 316, 320 (4th Cir. 2002).

Finally, we uphold the IJ’s finding that Bougha failed to establish

that it was more likely than not that he would be tortured if

removed to Cameroon.    See 8 C.F.R. § 1208.16(c)(2) (2004).
          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                       PETITION DENIED




                                - 3 -